Citation Nr: 1636847	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for status post ACL (anterior cruciate ligament) reconstruction/status post arthroscopic surgery/degenerative joint disease, right knee.  

2.  Entitlement to an initial compensable disability rating for chronic Eustachian tube dysfunction/perforated left drumhead.

3.  Entitlement to an initial disability rating greater than 30 percent for post-traumatic degenerative joint disease of the left ankle with ankylosis status post fracture and orif repair, hardware removal, and arthroscopic debridement.

4.  Entitlement to an initial compensable disability rating for muscle tension and sinus headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 through July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from April and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and New Orleans, Louisiana, respectively.  This case is currently under the jurisdiction of the RO in New Orleans, Louisiana. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to higher initial ratings for chronic Eustachian tube dysfunction, left ankle, as well as headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of this appeal, the Veteran's right knee disability has been manifested by subjective complaints of a feeling of instability, swelling, and pain, and objective evidence of painful, limited motion with extension limited to no more than 0 degrees and flexion limited to no more than 90 degrees, even in contemplation of functional loss due to pain and other factors, or as a result of repetitive motion or flare-ups, without ankylosis, lateral instability or recurrent subluxation, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for status post ACL reconstruction/status post arthroscopic surgery/degenerative joint disease, right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Significantly, the Veteran was afforded VA examinations in December 2008, May 2009, January 2012, and July 2015 to evaluate the severity of his service-connected right knee disability.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability, to include the impact such have on his employability, as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Notably, in a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In this case, the Board notes that the July 2015 VA examination does include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing for both knees.  Furthermore, even if there were no findings regarding the left knee, the Board notes that the Veteran is separately service connected for a left knee disability and, as such, the Board considers the left knee to be "damaged."

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms materially worsened since the July 2015 VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

II.  Analysis

Service treatment records show that the Veteran injured his right knee during a parachute landing exercise in March 1990.  The Veteran filed a claim for service connection for right knee disability in July 2008 and, by rating decision dated in April 2009, the RO granted service connection for status post ACL reconstruction/status post arthroscopic surgery/degenerative joint disease, right knee, assigning a 10 percent disability rating effective July 11, 2008 (the day after the Veteran's discharge from military service.  The Veteran disagreed with this decision and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

DC 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, DC 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, DCs 5010-5262.  Evidence relevant to the level of severity of the Veteran's right knee disability includes VA examinations dated in December 2008, May 2009, January 2012, and July 2015.  

During the December 2008 examination, it was noted that the Veteran had an ACL right knee tear in March 1990 due to a parachuting accident.  He underwent right knee ACL repair and required four months of rehabilitation after this accident and had constant pain at a level of 2-3/10.  Pain flared up to 7-8/10 with stair climbing, standing, sports, and running.  The Veteran treated the pain with medication which made the pain "tolerable."  He could stand for out one to three hours before having to sit and can walk up to a mile.  His right knee had reportedly gotten "progressively worse" since his injury and he treated it with medication, bracing, and activity limitation.  He reportedly had surgery on his right knee again in April 2008 to repair the meniscal tear.  The Veteran reportedly used an assistive aid, particularly a brace, for walking on an intermittent/occasional basis.  There were no constitutional symptoms or incapacitating episodes of arthritis.  There was no deformity, giving way, or instability in the right knee.  However, there was pain, stiffness, and weakness.  There were no episodes of dislocation or subluxation and no locking episodes.  There was repeated effusion as well as flare ups of joint disease of a moderate severity occurring weekly for one to two days.  The Veteran treated these episodes with rest, ice, limping, and pain medication.  

On physical examination, the Veteran had an antalgic gait.  There was no evidence of abnormal weight bearing.  On range of motion testing the Veteran had flexion to 140 degrees (pain beginning at 140 degrees) and extension to 0 degrees (pain beginning at 0 degrees) with no additional loss of motion on repetitive use.  There was tenderness and painful movement of the right knee and the meniscus was surgically absent.  However, there were no bumps consistent with Osgood-Schlatter disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, effusion, dislocation, or locking.  McMurray's test was negative and there was no other knee abnormality.  There were several well healed scars of the right knee, specifically scars of the midline (0.5 cm x 11.5 cm), right anterior thigh (0.5 cm x 1cm), right medial knee (0.3 cm x 1 cm), and right lateral knee (0.3 cm x 1 cm).  

X-ray examination of the right knee demonstrated an ACL repair with metallic hardware in place.  There was no evidence of a displaced fracture, dislocation, or metallic loosening.  There was chondrocalcinosis involving both menisci and patellofemoral joint space narrowing associated with small marginal osteophytes at sclerosis.  There was no significant suprapatellar joint effusion and no significant soft tissue swelling seen. 

The examiner diagnosed status post ACL reconstruction, status post right knee arthroscopic surgery to medial and lateral meniscectomies, extensive chondroplasty, removal of loose body and lysis of adhesions/arthrofibrosis, chronic right knee strain, degenerative joint disease of the right knee, and well healed right knee scars.  These diagnoses resulted in significant effects on the Veteran's ability to perform occupational activities as the Veteran was unable to stand for prolonged periods of time and was, thus assigned different duties at work.  The Veteran's right knee disabilities also affected his daily activities.  There was mild difficulty with chores, moderate difficulty with exercise, recreation, and traveling and the Veteran's right knee disabilities prevented participation in sports.  It was noted that the pain in his knee and muscle cramping affected his ability to sit for a prolonged period of time while driving.  

During the May 2009 VA examination the Veteran again had an antalgic gait.  There was no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  On range of motion testing the Veteran had extension to 0 degrees and flexion to 140 degrees of the right knee.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-ray examination noted status post ACL repair along with degenerative joint disease of the right knee.  

The diagnosis was mild degenerative joint disease of the right knee, status post arthroscopic meniscectomies and debridement of arthritic scarring.  The examiner noted that the Veteran's joint disabilities resulted in a significant impact on his occupational activities, specifically decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength of the lower extremity, and pain.  The Veteran's disabilities also affected his usual daily activities.  Specifically, there was mild difficulty with traveling and driving, moderate difficulty with chores and shopping, severe difficulty with exercise, and prevented participating in sports.

During the January 2012 VA examination, the examiner continued a diagnosis of status post ACL reconstruction, arthroscopic surgery and degenerative joint disease of the right knee.  It was noted that the Veteran's right knee disorder had worsened and hurt constantly.  The Veteran reportedly slept with a pillow between his knees and was unable to climb up/down the stairs secondary to pain.  He had difficulty stepping up onto surfaces and required assistance/support.  He wore a brace on his knee during flare-ups and used pain medication.  The Veteran reported that flare-ups of his right knee impacted the function of the knee and/or leg.  Specifically, the Veteran had difficulty sleeping during flare-ups and had to take pain medication in addition to sleeping pills.  

On range of motion testing the Veteran had flexion to 95 degrees with pain beginning at 90 degrees.  The Veteran had extension to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and continued to exhibit 95 degrees of flexion and 0 degrees of extension on repetitive testing.  There was no additional limitation in range of motion of the right knee following repetitive-use testing.  The Veteran did have functional loss and/or impairment of the knee, specifically less movement than normal and pain on movement of the right knee.  Muscle strength and joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran denied a history of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There were no meniscal conditions or surgical procedures for a meniscal condition.  It was noted that the Veteran had a previous meniscectomy and that there were no residual signs and/or symptoms due to a meniscectomy.  The Veteran had not undergone total knee joint replacement but did have arthroscopic surgery of the right knee in 2008. 

The examiner noted that the Veteran did have scars related to his right knee disability but that these scars were not painful and/or unstable and were not larger than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's right knee.  It was noted that the Veteran occasionally used a right knee brace to assist with locomotion.  Significantly, the examiner wrote that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies were not available that there was no X-ray evidence of patellar subluxation.  Finally, the examiner wrote that the Veteran's right knee disorder did not impact his ability to work.
	
During the July 2015 VA examination, the examiner continued a diagnosis of status post ACL reconstruction/ status post arthroscopic surgery/degenerative joint disease, right knee.  At the time of the examination, the Veteran reported daily pain and use of pain medication, particularly following a February 2015 arthroscopy.  The Veteran reported flare-ups that impact the function of the knee and/or lower leg, specifically that during flare-ups, the knee swelled up and decreased his ability to walk.  The Veteran reported having functional loss or functional impairment of the right knee resulting in decreased ability to climb stairs.  On range of motion testing of the right knee the Veteran had flexion to 120 degrees and full extension.  Pain was noted on examination and caused functional loss, specifically flexion, and there was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, specifically anterior medial and lateral joint lines.   There was evidence of pain with weight bearing and objective evidence of crepitus.  

The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional limitation in range of motion of the knee following repetitive-use testing.  The Veteran was not examined immediately after repetitive use over a period of time but the examiner wrote that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  This is because there is no conceptual or empirical basis of making such a determination without directly observing function under these conditions.  The examiner was also unable to describe any additional loss of function in terms of range of motion as it was not possible to determine, without resorting to mere speculation, an estimate of loss of range of motion because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

The examiner noted that the examination was not being conducted during a flare-up but that the Veteran did report a history of flare ups of a moderate to severe severity occurring several times per week for about a day.  The Veteran was not examined during a flare up but the examiner wrote that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare up.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare up.  This is because there is no conceptual or empirical basis of making such a determination without directly observing function under the flare up condition.  The examiner was also unable to describe any additional loss of function in terms of range of motion as it was not possible to determine, without resorting to mere speculation, an estimate of loss of range of motion because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  There were no additional contributing factors of this disability.  

Muscle testing was normal and there was no muscle atrophy.  There was also no ankylosis, history of recurrent subluxation, or lateral instability.  There was a history of recurrent effusion of the right knee which "goes down with rest and ice."  Joint stability testing was performed and there was no joint instability.  There was no history of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  It was noted that the Veteran had a meniscal tear as evidenced by arthroscope in February 2015 but that this was repaired and that there were no residual signs of symptoms due to meniscectomy, arthroscopic, or other knee surgery.  It was also noted that the Veteran had a previous ACL tear in 1990.  The examiner noted that there were scars associated with the Veteran's service-connected right knee disability but that these scars were not painful or unstable, did not have a total area equal to or greater than 39 square centimeters, and are not located on the head, face, or neck.  Specifically, the Veteran had a right knee scar measuring 12 cm x 0.4 cm.  The Veteran denied the use of an assistive device.  Significantly, the examiner wrote that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies documented degenerative or traumatic arthritis of the right knee as well as post-operative hardware from the prior ACL repair of the right knee but were otherwise negative.  Finally, the examiner wrote that the Veteran's right knee disorder impacted his ability to work.  Specifically, it was noted that, while the Veteran was currently retired and lost less than one week of week of work per year due to his right knee disorder prior to his retirement, that his right knee disability resulted in a decreased ability to stand for a long period of time.  

Also of record are VA and private treatment records dated through June 2015 and statements from the Veteran regarding complaints of swelling, pain, instability, and loss of motion.  Significantly, a March 2010 VA treatment record shows that the Veteran was fired as a nurse for "misconduct."  A January 2012 VA treatment record shows that the Veteran had not worked since approximately 2009 due to a pending lawsuit.  
	
In light of the foregoing, the Board finds that the evidence of record does not support the assignment of a rating in excess of 10 percent for the right knee since the grant of service connection.  

Significantly, the Veteran's loss of motion is noncompensable under DC 5260 as flexion must be limited to 45 degrees to meet the criteria for a 10 percent rating under such criteria.  Furthermore, his loss of motion is also noncompensable under DC 5261 as extension must be limited to 10 degrees, to meet the criteria for a 10 percent rating under such criteria.  In this regard, the Veteran had 140 degrees of flexion in December 2008, 140 degrees of flexion in May 2009, 95 degrees of flexion with pain at 90 degrees in January 2012, and 120 degrees of flexion in July 2015.  As noted above, a loss of flexion to 90 degrees or more does not constitute compensable limitation of motion under DC 5260.  Also, the Veteran's reported extension of 0 degrees in December 2008, May 2009, January 2012, and July 2015 does not constitute compensable limitation of motion under DC 5261.  Therefore, as such range of motion finding is not reflective of the severity of the Veteran's right knee disability, it is accorded no probative weight.  

The Board also notes that the Veteran's complaints of a feeling of instability, swelling, and pain.  However, in Mitchell, supra, the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  Id. (quoting 38 C.F.R. § 4.40).  Here, even considering the Veteran's additional loss of motion due to pain and other factors, such only results in limitation of flexion to 90 degrees and extension to 0 degrees of the right knee.  

The Board also notes that, while the January 2012 VA examiner reported functional loss, functional impairment, and/or additional limitation of motion of the right knee after repetitive use, specifically less movement than normal and pain on movement, such additional limitations have been considered.  Significantly, the Veteran's complaints of a symptomatic right knee are accounted for under the current 10 percent rating as it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, supra.  

In regard to flare ups, while the Veteran reported experiencing flare ups during the December 2008, May 2009, January 2012, and July 2015 VA examinations, the July 2015 VA examiner wrote that it would be speculative to provide accurate range of motion findings during a flare up or after repetitive use over time since there was no flare up at the time of the examination.  The examiner could not provide this information based on a hypothetical situation.  The Board finds this to be an adequate explanation for not being able to comment on additional loss during either repetitive testing or flare ups.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, a rating in excess of 10 percent for the right knee is not warranted under DCs 5260 and 5261.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating for his right knee disability under any other potential DC.  While the Veteran has alleged that his knee is unstable, there is no objective evidence of lateral instability or recurrent subluxation at any point during the appeal period.  Specifically, there was no objective evidence of instability during the December 2008, May 2009, January 2012, and July 2015 VA examinations.  Furthermore, as a lay person, the Veteran is not competent to objectively diagnose lateral instability or recurrent subluxation.  In this regard, while he is competent to report that his knee feels unstable, or, for that matter, gives way or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners who conducted the evaluations in December 2008, May 2009, January 2012, and July 2015 are medical professionals and found that there was no laxity in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without lateral instability or recurrent subluxation for the relevant appeal period.  Accordingly, a separate rating for instability or subluxation of the right knee under DC 5257 is not warranted.

The Board also acknowledges that the Veteran was noted to have a tear of the  meniscus of the right knee during a February 2015 arthroscope during the July 2015 VA examination; however, such tear was repaired at that time.  Consequently, DC 5258 referable to dislocation of semilunar cartilage is not for application.  In light of the Veteran's previous complex tear of the lateral meniscus of the right knee, the Board has given careful consideration to the applicability of DC 5259, which provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  In this regard, the July 2015 VA examiner noted that there were no residual signs and/or symptoms due to a meniscectomy.  In this regard, under DC 5259, the criteria is based on removal of semilunar cartilage.  Here, there is no objective findings of removal of the cartilage.   Moreover, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, DCs 5256, 5262, and 5263 are not for application.  The Board has also considered whether a separate compensable rating is warranted for any knee scars.  However, the Veteran does not appear to have any right knee scars that are painful or unstable, did not have a total area equal to or greater than 39 square centimeters, and are not located on the head, face, or neck, as such a separate compensable rating for scarring is not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805.

The Board has further considered whether staged ratings for the Veteran's right knee disability is warranted; however, the Board finds that his symptomatology has been stable for the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board is aware of the Veteran's complaints as to the effects his service-connected right knee disability has had on his activities of work and daily living; however, all aspects of these disability are adequately encompassed in the assigned schedular rating.  

In this regard, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is currently evaluated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his right knee disability as well as the functional impairment resulting from symptoms related to such disability, which includes decreased motion and subjective complaints of a feeling of instability, swelling, and pain.  See DeLuca, supra; Mitchell, supra.  

Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 
the record.  In this case, as distinguished from the facts in Rice, the record reflects that the Veteran is retired from work as a nurse due to a lawsuit involving misconduct.  There is no indication that the Veteran retired due to his
service-connected right knee disability; therefore, a TDIU issue has not been raised.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his right knee disability.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating for such disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial disability rating in excess of 10 percent for status post ACL reconstruction/status post arthroscopic surgery/degenerative joint disease, right knee is denied. 


REMAND

With regard to the chronic Eustachian tube dysfunction, left ankle, and headache issues, the Board notes that, in a July 2016 Informal Hearing Presentation, the Veteran's representative wrote that the most recent VA examinations for these disabilities was in January 2012.  The Veteran's representative wrote that these disabilities had increased in severity since the January 2012 VA examinations and requested that the Veteran be afforded new examinations to determine the current state of these service-connected disabilities.  Therefore, on remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his chronic Eustachian tube dysfunction, left ankle, and headache disabilities since the January 2012 VA examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Also, with regard to the chronic Eustachian tube dysfunction issue, the Board notes that this disability is currently rated under 38 C.F.R. § 4.87, DC 6211 (perforation of the tympanic membrane).  Significantly, the highest possible rating under DC 6211 is noncompensable.  A July 2010 private computed tomography image of the sinuses shows "mild, chronic mucosal thickening in the middle ear cavity, and inferior mastoid air cells on the left suggesting mild, chronic otitis media and mastoiditis.  No suggestion of osseous erosion or cholesteatoma."  Given the potential for a 10 percent rating under 38 C.F.R. § 4.87, DC 6200 (chronic suppurative otitis media, mastoiditis, or cholesteatoma) the Board finds that a determination should be made as to whether the Veteran's otitis media and mastoiditis is related to his service-connected chronic Eustachian tube dysfunction.

With regard to the muscle tension and sinus headaches, the Veteran is separately service-connected for sinusitis at 50 percent disabling but that issue is not currently on appeal.  The RO denied a higher rating for the Veteran's separately rated muscle tension and sinus headaches finding that the 50 percent rating for sinusitis contemplates the Veteran's weekly prostrating headaches.  The Veteran contends that his headaches are not always sinus headaches and he should get a separate compensable rating for the non-sinus headaches.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  While the Veteran is service connected for both muscle tension and sinus headaches as well as sinusitis, it is unclear what symptomatology can be attributed to which disability.  On remand, the examiner should comment regarding the frequency and nature of the Veteran's non-sinus headaches and, if possible, explain what symptomatology can be attributed to the muscle tension headaches and what symptomatology can be attributed to the Veteran's separately service-connected sinusitis.

Additionally, a review of the record shows that the Veteran has been receiving VA treatment since at least December 2008.  However, the most recent VA medical records in the record, aside from a July 2015 VA examination report of the right knee, are dated in June 2015.  Given the need to remand for additional development, any outstanding VA medical records dated since June 2015 should be obtained for consideration in the Veteran's appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from June 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his chronic Eustachian tube dysfunction, left ankle, and headaches by appropriate medical professionals, at a VA medical facility. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

Chronic Eustachian tube dysfunction
With regard to chronic Eustachian tube dysfunction, the examiner should describe the nature and degree of any impairment caused by the Veteran's chronic Eustachian tube dysfunction.  The examiner should also indicate whether the July 2010 findings otitis media and mastoiditis are related to his service-connected chronic Eustachian tube dysfunction and, if so, whether there is evidence of chronic suppuration and/or aural polyps.

Left Ankle
With regard to the left ankle, the examiner should conduct range of motion testing of the left ankle joint (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the left ankle.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in the left ankle. 

Muscle tension and sinus headaches
With regard to the muscle tension and sinus headaches, the examiner should comment regarding the frequency and nature of the Veteran's non-sinus headaches and, if possible, explain what symptomatology can be attributed to the muscle tension headaches and what symptomatology can be attributed to the Veteran's separately service-connected sinusitis.

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of such claims, the AOJ should consider 38 C.F.R. § 4.87, DC 6200 (chronic suppurative otitis media, mastoiditis, or cholesteatoma) in evaluating the Veteran's chronic Eustachian tube dysfunction.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


